Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 12/10/2019, 10/18/2019 have been considered and made of record.  The references cited on the PTOL 1449 form have been considered.
If the applicant(s) is/are aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

Set of claims 1-11
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8-9 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2)  as being anticipated by Ohkubo et al. (2013/0070131).

Regarding claim 1, Ohkubo teaches a device for detecting an electromagnetic radiation (“solid white arrow” specially refer figures 2 and 6 and relate texts) comprising at least one photodetector (Pixel 11’/Pixel 41) comprising an organic diode, different from a light-emitting diode (charge retaining section 18,54), and an organic photodiode 17/51 formed in a same stack 12/13/63/62 [0073] of semiconductor layers (layers: p+, n+ and p, the organic photodiode receiving said radiation, the photodetector further comprising at least one screen  opaque 21/76a to said radiation and screening the portion of the stack corresponding to the diode [0074].

Regarding claim 8 (the detection device of claim 1), comprising an array of photodetectors (pixel 41, [0050], fig. 3) distributed in rows and in columns. 

Regarding claim 9 (the detection device of claim 1), the stack (fig.6) comprises at least first (layer p), second (layer n+), and third (layer p+) semiconductor layers, the second semiconductor layer (layer n+) being interposed between the first semiconductor layer and the third semiconductor layer and being in contact with the first semiconductor layer and with the third semiconductor layer, the second semiconductor layer (layer n+) being the layer having most of the radiation (“solid white arrows”) received by the photodiode 54 captured therein.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (2013/0070131) in view of ZALAR et al. (2019/0378880). 
 
Regarding claim 2 (the detection device of claim 1), Ohkubo teaches all limitations as cited in the above claim except for the anode of the diode is connected to the anode of the photodiode or the cathode of the diode is connected to the cathode of the photodiode.
ZALAR teaches the anode of the diode 16 is connected to the anode of the photodiode 15 or the cathode of the diode is connected to the cathode of the photodiode (specially refer figure 2 and relate texts).
 before the effective filling date of the claimed invention at the time the invention was made to form the anode of the diode is connected to the anode of the photodiode or the cathode of the diode is connected to the cathode of the photodiode in Ohkubo’s device in order to obtain a cross talk current is suppressed to a small value (last 2 lines in [0040].

Reasons for Indication of Allowable Subject Matter
Claims 3-7, 10-11 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Ohkubo et al. (2013/0070131) in view of ZALAR et al. (2019/0378880), taken individually or in combination, do not teach the claimed invention having the respective feature(s) below.

Regarding claim 3 (the detection device of claim 1), further comprising a support, a first conductive portion extending over the support and a second conductive portion extending over the support, the stack at least partially covering the first conductive portion and at least partially covering the second conductive portion, the minimum distance between the first conductive portion and the second conductive portion being greater than 10 nm. The claims 4-7 are dependent from the above claim 3 and therefore also considered objected.

Regarding claim 10 (the detection device of claim 9), further comprising a support, a first conductive portion extending over the support and a second conductive portion extending 

Regarding claim 11 (the detection device of claim 9), the first semiconductor layer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
 supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819